DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 32 is objected to because of the following informalities:  the recitation of “0.1 to 10 [mg/cm2-min] per unit time and unit area” should be corrected to only “mg/cm2-min” or “per unit time and unit area” to improve clarity and readability.  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  line 1 should be amended to “manufactured by [[a]] the method of claim 20”.  Appropriate correction is required.
Claim 36 is objected to because of the following informalities:  line 1 should be amended to “comprising [[an]] the electrolyte membrane of claim 35”.  Appropriate correction is required.
Claim 37 is objected to because of the following informalities:  line 1 should be amended to “comprising [[a]] the fuel cell of claim 36”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “wherein the first surface of the electrolyte layer is brought into contact with a sealed chamber including the gas” in the last line. However, it is unclear how the gas is able to permeate from the first surface to the second surface of the electrolyte layer when the gas is sealed within the chamber. That is, the claim requires a sealed container [box] including the gas, where the electrolyte layer is merely brought into contact with the sealed container (i.e. the electrolyte layer is positioned on the inner or outer wall of the sealed container [box]). 
Regardless whether the electrolyte layer is on the inner or outer wall of the sealed container, neither scenario permits the permeation as described in the claim. If the electrolyte layer is positioned on the outside of the sealed container, the electrolyte layer will not be exposed to the gas that is sealed within the sealed container. If the electrolyte is positioned on the inside of the sealed container, the container itself will remained sealed, and not permit the gas to permeate from a first surface to a second surface on an opposite side (as opposed to a random permeation) that is driven by a concentration gradient (“making a concentration of the gas at the first surface greater than that at the second surface”). 
Therefore, the claim is unclear what type of contact is being made with the electrolyte layer and the sealed chamber including the gas.
Claims 21-37 are rejected for being dependent thereon.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-23 and 27-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2010/0129730) in view of Okamoto et al. (US 5,752,988).
Regarding claim 20, Suzuki discloses a method for producing a membrane electrode assembly (abstract). The method includes laminating an electrolyte membrane (a proton exchange membrane) (analogous: preparing an electrolyte layer) and an electrode catalyst layer to produce a membrane electrode assembly (MEA) ([0013]). The polymer electrolyte includes perfluoro-exchange resin, for example Nafion ([0056]) with sulfonic acid groups ([0055]) which is ionically conductive. The polymer electrolyte selectively transports hydrogen ions (protons) ([0003]), and is thusly considered to have at least one proton movement channel formed in the ion conductive polymer. In a heating step, the membrane electrode assembly including the electrolyte membrane is exposed to superheated medium including super-heated water vapor at 100-280C and superheated water-alcohol vapor at 30-150C ([0014]); thus permeating a gas. The superheated vapor pushes out air and other gases to produce an oxygen-free or low-oxygen conditions ([0016]); that is gases have an inlet and an outlet driven by a concentration. Suzuki further teaches the heating via the superheated water vapor produces a uniformly porous state in the catalyst layer ([0016]); thus the heating step changes the pore structure including the tortuosity of the channels in the membrane.
While Suzuki teaches exposing the electrolyte membrane to a superheated medium and thus permeating a gas, Suzuki does not explicitly disclose that the gas permeates from a first surface of the electrolyte layer to a second surface of the electrolyte layer to reduce tortuosity of the proton movement channel, nor wherein the first surface of the electrolyte layer is brought into contact with a sealed chamber including the gas.
Okamoto teaches a method of producing an electrode unit of a fuel cell including an electrode paste provided on an electron-conductive catalyst support or on an ion exchange membrane (C2/L4-7). The catalyst support and ion exchange membrane is forcedly humidified via a stream of steam (C2/L7-15). In an embodiment, the electrode paste is applied onto a cation exchange membrane 12, and is subjected to steam drying in a drying apparatus 20 (C6/L3-10, Fig 2). The drying apparatus 20 includes the membrane and electrode paste suspended by a hanging means 30 from a lid 26 installed on the top of a tank 28 holding water 26 (C3/L35-50). The water in the tank is heated to produced steam, and the humidification is performed in a stream of steam directed to a direction (vertically upwardly) substantially perpendicular to the surface of the membrane on which the electrode paste has been applied (C4/L15-26); thus permitting the steam to permeate from a first surface of the electrolyte to a second surface of the electrolyte layer. Okamoto teaches by having the membrane horizontally maintained by the aid of the hanging means 30, the electrode paste components are prevented from ununiformed distribution (C5/L38-45). Further, by having the stream of steam produced in a vertically upward direction while the membrane is horizontally maintained, any temperature difference is scarcely generated; thus the obtained electrode unit is uniform and the performance is improved (C5/L46-57). Because Okamoto teaches the drying apparatus 20 having a tank 28 with a lid 36 where the membrane is suspended therein (Fig 2), Okamoto teaches an electrolyte layer brought in contact with a sealed chamber including the gas.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the suspending the electrolyte membrane and catalyst horizontally allowing steam to pass through the membrane tangentially in a sealed chamber as in Okamoto with the electrolyte membrane and catalyst of Suzuki for the purpose of permeating the steam through the membrane, which allows for uniformity in producing the electrode and membrane.
With regards to the limitations of wherein the gas permeates from the first surface to the second surface by making a concentration of the gas at the first surface greater than that at the second surface in the electrolyte layer, because the superheated medium has to pass through the electrolyte membrane and because the medium is driven by concentration differences (moving from greater to lower) and pressure differences (moving from high pressure to lower pressure), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a concentration difference (higher concentration at a first surface, lower concentration at a second surface) in order to expose the electrolyte membrane to the superheated medium and permit the superheated medium to pass through the electrolyte membrane.
In addition, Okamoto teaches “the ion exchange membrane is uniformly exposed with the stream of steam” (C2/L20-22). Because the ion exchange membrane is uniformly exposed to the stream, the stream of steam permeates from a first surface to a second surface of the membrane. Furthermore, the steam is generated from a water 26 in the bottom of the drying apparatus 20 (see Fig 2, C3/L37) which is at a point that is considered fully saturated and therefore a great concentration of water/steam, and the steam moves upward and away to the exit (in order to have continuous the upward direction) which has a lower concentration of water/steam. Therefore, as the steam moves from high concentration (the water) to lower concentration (the exit/top vent), the first surface (where the steam permeates into the electrolyte, closer to the water) has a higher concentration relative to the second surface (closer to the exit/top vent) where the steam leaves the electrolyte.
Regarding claim 21, modified Suzuki discloses all of the claim limitations as set forth above. Because Suzuki teaches the same electrolyte material (Nafion which is sulfonated tetrafluoroethylene based fluoropolymer) as disclosed (an ion conductive polymer including a main chain of polytetrafluoroethylene and a side-chain including a sulfonic acid group, see published paragraph [00011]) and the temperature of the superheated medium the electrolyte material is exposed to (between 100-280C) is the same as disclosed (temperature 2C higher than an alpha-transition of the ion conductive polymers to 200C, see published paragraph [0017]), modified Suzuki would have the same property (wherein a tortuosity of the proton movement channel is reduced by the permeating the gas) as claimed because Suzuki teaches the same materials and the same method of manufacture.
Regarding claim 22, modified Suzuki discloses all of the claim limitations as set forth above. Suzuki teaches the polymer electrolyte includes perfluoro-exchange resin, for example Nafion (having a PTFE backbone) ([0056]) with sulfonic acid groups ([0055]) which is ionically conductive; thus Suzuki teaches an ion conductive polymer comprising a main-chain comprising PTFE and a side-chain comprising sulfonic acid group (-SO3H).
Regarding claim 23, modified Suzuki discloses all of the claim limitations as set forth above. Suzuki teaches the membrane (including the electrolyte) thickness is between 0.5 μm and 50 μm ([0024]), which significantly overlaps with the claimed range of 5 to 100 μm. Thus it would have been obvious to select a range from 1-50 μm of the electrolyte membrane of Suzuki to obtain the benefit of a suitable electrolyte for a fuel cell. 
Regarding claim 27, modified Suzuki discloses all of the claim limitations as set forth above. Suzuki teaches the superheated medium is water vapor (H2O) or water-alcohol vapor (H2O-alcohol) ([0014])
Regarding claim 28, modified Suzuki discloses all of the claim limitations as set forth above. With regards to the limitations wherein “the gas is permeated by heating to a temperature ranging from a first heating temperature that is about 2C higher than a α-transition temperature (Tα) of the ion conductive polymer to 200C”, Suzuki teaches the superheated medium is in a temperature range of 100-280C ([0014]) and teaches the membrane is heated via the medium to soften and melt the electrolyte membrane which results in the molten electrolyte resin impregnating the open areas in the catalyst and the catalyst is then integrated with the electrolyte membrane ([0018]). Because Suzuki teaches heating the electrolyte membrane is heated to the point of softening and melting to impregnate the open areas in the catalyst, it is considered that Suzuki teaches heating the gas to a temperature 2C higher than a α-transition temperature (Tα) of the ion conductive polymer to 200C”. In addition, because teaches heating to in the range of 100-280C, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the gas to a temperature sufficient to cause the necessary softening and melting (including a temperature range from 2C higher than a α-transition temperature (Tα) of the ion conductive polymer to 200C) to obtain the benefits of impregnating the open areas in the catalyst to integrate the catalyst with the electrolyte membrane.
Regarding claim 29, modified Suzuki discloses all of the claim limitations as set forth above. Suzuki teaches heating superheated medium (water) to a temperature range of 100-280C ([0014]); this range is greater than 100C which is the boiling point of water. Thus, the gas has a boiling point (100C) less than the first heating temperature (100-280C).
Regarding claims 30-31, modified Suzuki discloses all of the claim limitations as set forth above. Because Suzuki teaches that the superheated medium is superheated ([0014]), the superheated medium permeates the electrolyte layer at a saturated vapor pressure of the gas. In addition, because the vapor pressure of water at boiling point is about 101 kPa (0.1 MPa), because Suzuki teaches the superheated medium is in a temperature range of 100-280C ([0014]) which is higher than the boiling temperature, the vapor pressure is within the range of 0.01 to 1 MPa. 
Regarding claim 32, modified Suzuki discloses all of the claim limitations as set forth above. While Suzuki teaches using a superheated medium ([0014]), Suzuki does not explicitly disclose wherein the gas permeates in an amount of about 0.1 to 10 mg/cm2-min. However, because Suzuki teaches applying the superheated medium to soften and melt the electrolyte membrane which results in the molten electrolyte resin impregnating the open areas in the catalyst and the catalyst is then integrated with the electrolyte membrane ([0018]), Suzuki suggests controlling the rate of superheated medium to heat the electrolyte membrane. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the rate of applying the superheated medium, including within the range of 0.1 to 10 [mg/cm2-min], for the purpose of controlling the rate of heating the electrolyte membrane during the manufacture of the electrolyte membrane.
Regarding claim 33, modified Suzuki discloses all of the claim limitations as set forth above. With regards to the limitations of wherein the gas permeates from the first surface to the second surface by making a pressure at the first surface greater than that at the second surface in the electrolyte layer, because the superheated medium has to pass through the electrolyte membrane and because the medium is driven by concentration differences (moving from greater to lower) and pressure differences (moving from high pressure to lower pressure), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use either a concentration difference (higher concentration at a first surface, lower concentration at a second surface) or a pressure difference (higher pressure at a first surface, lower pressure at a second surface) in order to expose the electrolyte membrane to the superheated medium and permit the superheated medium to pass through the electrolyte membrane.
Regarding claim 34, modified Suzuki discloses all of the claim limitations as set forth above. Suzuki teaches that the superheated medium is superheated ([0014]); thus Suzuki teaches the gas (medium) is heated.
Regarding claims 35-37, modified Suzuki discloses all of the claim limitations as set forth above. Suzuki further teaches that vehicles comprising fuel cells ([0002]). Thus, it would have been obvious to use (claim 35) the electrolyte membrane made by the method of claim 20 in a fuel cell (claim 36), and using said fuel cell in a vehicle (claim 37).

Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2010/0129730) in view of Okamoto et al. (US 5,752,988), as applied to claim 20 above, and further in view of Fuller et al. (US 2007/0087245).
Regarding claim 24, modified Suzuki discloses all of the claim limitations as set forth above. While Suzuki teaches the electrolyte may consist of an electrolyte membrane (a first layer) or it may comprise a reinforced layer of a porous substrate filled with an electrolyte ([0024]) wherein the porous substrate [in the reinforced layer] is polytetrafluoroethylene (PTFE) ([0024]), modified Suzuki does not explicitly disclose the electrolyte comprises a first layer comprising the one or more ion conductive polymers, and a second layer comprising the one or more ion conductive polymers and a support having a three-dimensional network structure, wherein the first layer and the second layer are disposed adjacent to each other such that ions are movable between the first layer and the second layer.
Fuller discloses a polyelectrolyte membrane made up of a multilayer composite, comprising a plurality of porous or expanded fluoropolymer support layers having macromolecules, polymer aggregates and particles of ionomers with proton exchange groups imbibed into pores of the support layers (abstract). The support layers included expanded fluoropolymer materials such as expanded polytetrafluoroethylene (ePTFE) (abstract). In an embodiment, a plurality of support layers 1 are adhered in adjacent fashion to one another, and ionomer 2 (analogous: a first layer comprising ion conductive polymers) imbibed into each support layer and into the interface 3 between adjacent support layers 1 ([0020]). That is, Fuller teaches a first layer (ionomer 2) surrounded on both sides by support layers 1, either support layer considered analogous to the claimed second layer. Fuller teaches the sandwich using two support layers and an ionomer layer results in improved tear modulus, and increased the required energy to break the membrane ([0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sandwich embodiment having two support layers (both with ion conductive ionomer) around a central ionomer of Fuller with the electrolyte membrane of Suzuki for the purpose of increasing the tear modulus, and increasing the required energy to break the membrane, thus generally increasing the strength of the electrolyte membrane.
Regarding claims 25-26, modified Suzuki discloses all of the claim limitations as set forth above. Fuller teaches the support comprises expanded polytetrafluoroethylene (ePTFE) (abstract). With regards to claim 26, the use of a porous ultra-high molecular weight polyethylene (UHMWPE) is not positively required because claim 26 merely limits which type of UHMWPE can be used in the choice between ePTFE and UHMWPE of claim 25. Thus, because Fuller teaches ePTFE, the combination of references also meets the limitations of claim 26 which merely limit which type of UHMWPE (specifically of the atomic weight of about 3.5 to 7.5 Mamu variety) is used in the selection between ePTFE and UHMWPE.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,302,950. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting patent claims discloses a method of manufacturing an electrolyte membrane comprising: preparing an electrolyte layer comprising one or more ion conductive polymers, wherein a proton movement channel is formed by the one or more ion conductive polymers; and permeating a gas from a first surface of the electrolyte layer to a second surface of the electrolyte layer to reduce tortuosity of the proton movement channel, wherein the gas permeates from the first surface to the second surface by making a concentration of the gas at the first surface greater than that at the second surface in the electrolyte layer, wherein the first surface and the second surface are opposite surfaces across a thickness direction of the electrolyte layer (claim 1).
While the conflicting claim does not explicitly disclose “the first surface of the electrolyte layer is brought into contact with a sealed chamber including the gas”, consider the following: the conflicting claims require that the gas is permeated in a directed manner (i.e. from a first surface to a second surface) through the electrolyte membrane. Therefore, the conflicting claims require that the gas permeates generally unidirectionally by a concentration gradient, and requires one surface [first surface] exposed to a chamber having or generating the gas, and the other surface [second surface] exposed to the atmosphere or a different chamber without the gas in order for the gas to be driven by a concentration gradient. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the electrolyte membrane of the conflicting claims between a sealed chamber including the gas and another chamber [or atmosphere] in order to allow the gas to permeate through based on concentration and unidirectionally.
The conflicting claims further teaches reducing the tortuosity by permeating the gas (claim 1), ion conductive polymers comprising a main-chain comprising PTFE and a side-chain comprising -SO3H (claim 2), a thickness of about 5 to 100 microns (claim 3), a first and second layer comprising the ion conductive polymers and a support (claim 4), the support comprising e-PTFE or UHMWPE (claim 5), the UHMWPE has an atomic weight of about 3.5 to 7.5 Mamu (claim 6), the gas comprises water, ethanol, or propanol (claim 7), wherein the gas is permeated by heating to a temperature ranging from a first heating temperature that is about 2° C. higher than a α-transition temperature (Tα) of the ion conductive polymer to 200° C (claim 1), the gas has a boiling point less than the first heating temperature (claim 8), the gas permeates the electrolyte layer at a saturated vapor pressure of the gas of about 0.01 to 1 MPa (claims 9-10), the gas permeates in an amount of 0.1 to 10 mg/cm2-min (claim 11), the gas permeates by using a pressure difference (claim 12), the gas is heated (claim 1), and is used in an electrolyte membrane, fuel cell, and vehicle (claims 13-15).

If it is taken that the conflicting claims of U.S. Patent No. 11,302,950 do not render obvious the limitations of “wherein the first surface of the electrolyte layer is brought in contact with a sealed chamber including the gas”, the following double patenting rejection applies.
Claims 20-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,302,950 in view of Okamoto et al. (US 5,752,988). 
The  conflicting patent claims discloses a method of manufacturing an electrolyte membrane comprising: preparing an electrolyte layer comprising one or more ion conductive polymers, wherein a proton movement channel is formed by the one or more ion conductive polymers; and permeating a gas from a first surface of the electrolyte layer to a second surface of the electrolyte layer to reduce tortuosity of the proton movement channel, wherein the gas permeates from the first surface to the second surface by making a concentration of the gas at the first surface greater than that at the second surface in the electrolyte layer, wherein the first surface and the second surface are opposite surfaces across a thickness direction of the electrolyte layer (claim 1).
While the conflicting claim does not explicitly disclose “the first surface of the electrolyte layer is brought into contact with a sealed chamber including the gas”, consider the following: the conflicting claims require that the gas is permeated in a directed manner (i.e. from a first surface to a second surface) through the electrolyte membrane. Therefore, the conflicting claims require that the gas permeates generally unidirectionally by a concentration gradient, and requires one surface [first surface] exposed to a chamber having or generating the gas, and the other surface [second surface] exposed to the atmosphere or a different chamber without the gas in order for the gas to be driven by a concentration gradient. 
Okamoto teaches a method of producing an electrode unit of a fuel cell including an electrode paste provided on an electron-conductive catalyst support or on an ion exchange membrane (C2/L4-7). The catalyst support and ion exchange membrane is forcedly humidified via a stream of steam (C2/L7-15). In an embodiment, the electrode paste is applied onto a cation exchange membrane 12, and is subjected to steam drying in a drying apparatus 20 (C6/L3-10, Fig 2). The drying apparatus 20 includes the membrane and electrode paste suspended by a hanging means 30 from a lid 26 installed on the top of a tank 28 holding water 26 (C3/L35-50). The water in the tank is heated to produced steam, and the humidification is performed in a stream of steam directed to a direction (vertically upwardly) substantially perpendicular to the surface of the membrane on which the electrode paste has been applied (C4/L15-26); thus permitting the steam to permeate from a first surface of the electrolyte to a second surface of the electrolyte layer. Okamoto teaches by having the membrane horizontally maintained by the aid of the hanging means 30, the electrode paste components are prevented from ununiformed distribution (C5/L38-45). Further, by having the stream of steam produced in a vertically upward direction while the membrane is horizontally maintained, any temperature difference is scarcely generated; thus the obtained electrode unit is uniform and the performance is improved (C5/L46-57). Therefore, Okamoto teaches contacting an electrolyte layer with a sealed chamber including the gas.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the suspending the electrolyte membrane and catalyst horizontally allowing steam to pass through the membrane tangentially in a sealed chamber as in Okamoto with the electrolyte membrane of the conflicting claims for the purpose of permeating the steam through the membrane, which allows for uniformity in producing the electrode and membrane.
The conflicting claims further teaches reducing the tortuosity by permeating the gas (claim 1), ion conductive polymers comprising a main-chain comprising PTFE and a side-shain comprising -SO3H (claim 2), a thickness of about 5 to 100 microns (claim 3), a first and second layer comprising the ion conductive polymers and a support (claim 4), the support comprising e-PTFE or UHMWPE (claim 5), the UHMWPE has an atomic weight of about 3.5 to 7.5 Mamu (claim 6), the gas comprises water, ethanol, or propanol (claim 7), wherein the gas is permeated by heating to a temperature ranging from a first heating temperature that is about 2° C. higher than a α-transition temperature (Tα) of the ion conductive polymer to 200° C (claim 1), the gas has a boiling point less than the first heating temperature (claim 8), the gas permeates the electrolyte layer at a saturated vapor pressure of the gas of about 0.01 to 1 MPa (claims 9-10), the gas permeates in an amount of 0.1 to 10 mg/cm2-min (claim 11), the gas permeates by using a pressure difference (claim 12), the gas is heated (claim 1), and is used in an electrolyte membrane, fuel cell, and vehicle (claims 13-15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725